Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the venous position projector of the instant invention. Specifically, none of the prior art of record discloses or renders obvious a venous position projector comprising the following:
an infrared light source module, configured to output a first infrared light to a target surface; 
a light splitting element, disposed on a transmitting path of a second infrared light reflected by the target surface; 
an infrared light image capture module, comprising a filter and an infrared light image capture element, wherein the second infrared light transmitted to the light splitting element is transmitted to the filter through the light splitting element, the filter allows the second infrared light to pass through, and the infrared light image capture element is disposed on the transmitting path of the second infrared light passing through the filter and receives the second infrared light; 
a processor, coupled to the infrared light source module and the infrared light image capture element, wherein the processor generates venous image data according to the first infrared light and the second infrared light;
a visible light projection module, coupled to the processor and generating a visible light based on the venous image data, wherein the light splitting element is further disposed on a transmitting path of the visible light, and the visible light is transmitted to the target surface through the light splitting element to generate a venous image, wherein 
the infrared light image capture module and the visible light projection module share an optical axis between the light splitting element and the target surface, the infrared light source module comprises at least one first light-emitting element and at least one second light-emitting element, the at least one first light-emitting element and the at least one second light-emitting element are disposed on opposite sides of the optical axis, the first infrared light comprises a first light output by the at least one first light-emitting element and a second light output by the second light-emitting element, the first light and the second light have different central wavelengths, the at least one first light-emitting element and the at least one second light-emitting element are turned on in a first time period and a second time period, respectively, the second infrared light comprises a third light and a fourth light that are reflected by the target surface in the first time period and the second time period, respectively, the filter comprises a first filter region and a second filter region, the first filter region allows the third light to pass through and filters the fourth light, the second filter region allows the fourth light to pass through and filters the third light, the first filter region cuts into a transmitting path of the third light in the first time period, and the second filter region cuts into a transmitting path of the fourth light in the second time period, the first time period and the second time period are mutually exclusive, 
wherein the filter rotates about a central axis to switch between different filter regions on the same optical path; and 
a transparent protection element, disposed between the light splitting element and the target surface, wherein the transparent protection element is a transparent substrate with a metal oxide layer.
A notable prior art of record is Ikehara et al. (US 2018/0288404) (hereinafter Ikehara). As noted in prior actions, Ikehara discloses a system for capturing images of tissue under a target's skin, generating images based thereon, and projecting said generated images back onto the skin's surface. Multiple infrared light sources project infrared light towards the target wherein light is reflected by the target and is captured by a camera. Various optical elements are used by the system, including a filter with multiple filter regions, a wavelength selection mirror/prism, and projection optics for generating the projection image. The examiner notes the similarities between Fig.5 of Ikehara and Fig.2 of the instant application. Ikehara discloses that multiple light sources may illuminate the target in a sequential and non-overlapping fashion wherein when a first light source is on, an image is captured using a filter with a wavelength corresponding to the light source and when a second light source is on, an image is captured using a filter with a wavelength corresponding to the second source. The timing is such that when the first light source is on, all other light sources are off and when the second light source is on, all other light sources are off. 
Another notable prior art of record is Harris et al. (US 2014/0039309) (hereinafter Harris). Harris, like Ikehara, discloses capturing images using various infrared light sources, generating images based thereon, and projecting the generated images onto a target's skin surface thereby allowing visualization of veins. As cited in prior actions, Harris discloses light sources turned on in a sequential and non-overlapping manner wherein when a first light source is on, a second light source is off and when the second light source is on, the first light source is off. As noted in ¶0162, any number of light emitters can be used. Harris further discloses various designs of the system including multiple designs that have light sources on opposite sides of a camera/light sensor. Harris states in ¶0209 that the light sources shown in Fig.21 may be the NIR light sources discussed in the other embodiments and thus the light sources shown in Fig.21 may be NIR light sources with the sequential and non-overlapping illumination patterns. Harris further discloses the use of a filter wheel that rotates and "cuts-in" as appropriate as an alternative to having different filter regions placed over different light sensor regions.
Although both Ikehara and Harris disclose scanning systems similar to the claimed invention, neither discloses the claimed “transparent protection element, disposed between the light splitting element and the target surface, wherein the transparent protection element is a transparent substrate with a metal oxide layer”. This limitation specifies the arrangement shown in Fig.2, for example, where a transparent protection element (16) is between the light splitting element (11) and the target (X) wherein the transparent protection element is transparent and includes a metal oxide layer. Metal oxide layers such as indium tin oxide are commonly used in touchscreens/imagers due to their conductive properties. For example, prior art Darty (US 2020/0240840) discloses “Capacitive and resistive touchscreens often use transparent conductors such as indium tin oxide (ITO) or transparent conductive polymers such as PEDOT to form an array over the display image, so that the display image can be seen through the conductive elements used to sense touch” [¶0176]. However, none of the prior art of record discloses a projector and spectral/infrared imaging system including a transparent protection element containing a metal oxide layer wherein the transparent protection element is between a light splitting element (that receives infrared light reflected by a target) and a target imaging surface. 
Furthermore the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 8, 2022